— In an consolidated action to recover damages for personal injuries, LMV Leasing, Inc. appeals from an order of the Supreme Court, Nasau County (DiPaola, J.), dated August 17, 1987, which, after a hearing, denied its motion for summary judgment dismissing the complaint, the third-party complaint, and all cross claims against it.
Ordered that the order is affirmed, with costs to the defendants-respondents Parker in action No. 1.
The Supreme Court properly denied, after a hearing, the appellant’s motion for summary judgment dismissing all claims against it arising out of the automobile accident in question. We find that a triable issue of fact exists as to whether the appellant was the registered owner of the vehicle alleged to have caused the accident (see, Pugh v Hartford Ins. Group, 68 Misc 2d 1014).
We have considered the appellant’s remaining contentions and find them to be without merit. Mollen, P. J., Eiber, Kooper and Harwood, JJ., concur.